t c memo united_states tax_court thurman l phemister and denise m ross f k a denise m aiello phemister petitioners v commissioner of internal revenue respondent docket no filed date denise m ross pro_se james a kutten and timothy j driscoll for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies additions to tax and penalties with respect to petitioners’ federal income taxes 1unless otherwise indicated all section references are to continued year deficiency dollar_figure big_number big_number big_number big_number big_number accuracy-related addition_to_tax sec_6651 sec_6662 penalty dollar_figure big_number big_number big_number big_number -0- dollar_figure big_number big_number big_number big_number big_number after concessions the issues for decision are continued the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2respondent determined that petitioners are liable for an additional tax under sec_72 for an early withdrawal from an individual_retirement_account ira petitioners did not contest the additional tax in their petition or at trial petitioners’ liability for the additional tax under sec_72 is deemed conceded in accordance with rule b respondent also determined that petitioners received unreported interest_income and an unreported ira distribution in and an unreported state_income_tax refund in respondent determined that dr phemister received unreported nonemployee compensation in additionally respondent disallowed a portion of petitioners’ charitable_contribution deductions for and and petitioners’ special_fuel tax_credits for and in their petition petitioners contested respondent’s adjustments to their income charitable_contribution deductions and special_fuel tax_credits however petitioners did not introduce any evidence at trial or present any argument on brief with respect to respondent’s determinations we therefore deem petitioners to have conceded the adjustments to their income charitable_contributions and special_fuel tax_credits see rule sec_142 sec_149 90_tc_488 87_tc_1 n the only other adjustments that petitioners dispute concern their personal exemptions and self- employment_tax which we need not address because they are computational whether petitioners thurman l phemister dr phemister and denise m ross ms ross substantiated the deductions they claimed for with respect to their horse activity and whether their horse activity constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 whether petitioners substantiated deductions claimed for on schedules c profit or loss from business with respect to dr phemister’s emergency room physician business er physician business whether petitioners substantiated schedule c interest_expense and legal and professional services expense deductions claimed for and with respect to a retail business end of the trail retail business whether petitioners should have reported additional income with respect to the retail business for and whether petitioners are liable for an addition_to_tax under sec_6651 for each of the years whether petitioners are liable for an accuracy-related_penalty under sec_6662 for each year in issue and to the extent we find petitioners liable for any_tax deficiencies additions to tax and or penalties whether ms ross is entitled to relief under sec_6015 findings_of_fact ms ross and respondent have stipulated some of the facts which we incorporate in our findings by this reference petitioners resided in illinois when they petitioned this court dr phemister did not participate in the trial because he had settled all of the issues with respondent before the trial petitioners ms ross is a high school graduate although she took several college-level courses including courses in music foreign language government and marketing she neither pursued nor received a college degree at some point ms ross worked as a medical assistant in she married dr phemister with whom she had three children petitioners separated in approximately date and divorced in approximately date for all relevant years dr phemister was a physician who worked in various hospital emergency rooms he received wages and nonemployee compensation_for his services as a physician during the same period ms ross was not employed and received no wages she occupied her time by among other things volunteering at local clubs and buying training and selling horses petitioners maintained a joint checking account into which dr phemister deposited his earnings and from which ms ross paid household bills although ms ross typically paid most of the household bills dr phemister occasionally paid some of them during the years at issue petitioners lived on property they owned in a rural_area of southern illinois the property was improved by a residence an in-ground swimming pool and a barn er physician business dr phemister contracted with several hospitals for him to perform services as an emergency room physician he maintained an office on the lower level of petitioners’ residence for his er physician business at some point during the 1980s ms ross worked as a medical assistant in her husband’s er physician business but she has had no substantive involvement with his business since then dr phemister hired an accountant to keep the books_and_records of his er physician business and to prepare petitioners’ income_tax returns dr phemister was responsible for supplying information regarding his income and expenses to the accountant ms ross was not involved in recording the expenses for dr phemister’s er physician business or in determining what deductions to claim regarding that business dr phemister paid most of the bills attributable to his er physician business 3respondent contends that ms ross paid some of the expenses of dr phemister’s er physician business horse activity in ms ross began attending horse auctions and purchasing horses her experience with horses started when she was years old and consisted of riding and training horses for pleasure ms ross became interested in purchasing training and selling horses horse activity through friends and she viewed the horse activity as an activity she and her sons could do together the horse activity also provided her with something to do while staying at home to be near one of her sons who had health problems ms ross spent between and hours each week on the horse activity but did not maintain a regular schedule although ms ross opened a separate checking account for the horse activity she primarily used petitioners’ personal checking account for the activity before beginning the horse activity ms ross did not have any experience operating a business she did not prepare a business plan and she did not consult with any experts on how to keep records or make her horse activity profitable petitioners shared responsibility for maintaining the horse- activity records and making general purchases for the activity petitioners did not keep detailed records with respect to each horse in fact they maintained few records that were horse specific in general petitioners did not maintain accurate contemporaneous_records for their horse activity in a year that does not appear in the record petitioners erected the barn on their property to stable their horses the barn contained a riding arena a training area several horse stalls and an office when petitioners first began building the barn they discovered that a covenant had been placed upon their property that prohibited stabling horses with the assistance of an attorney they had the covenant removed and then constructed their barn when ms ross first began purchasing horses she based her purchasing decisions on advice she received from horse traders who accompanied her to auctions initially ms ross purchased more expensive horses but she discovered that they did not sell well in the area where petitioners lived she eventually began making bulk purchases at auctions of lower quality inexpensive horses some of the more expensive horses were insured but most of petitioners’ horses were not occasionally petitioners registered a horse in the name of one of their children petitioners did not post any signs on their property advertising their horse activity in early petitioners discontinued their horse activity 4dr phemister also bought and sold horses end of the trail in approximately date ms ross opened the retail business which specialized in western wear ms ross developed a business plan and she kept books_and_records for the business dr phemister was not involved in the retail business’ operations he did however help ms ross obtain financing for the retail business by cosigning a loan petitioners’ tax reporting petitioners filed joint form sec_1040 u s individual_income_tax_return for on the following dates year date filed date date date date date date on their returns petitioners reported wages from dr phemister’s employment as a physician and net_income or loss from dr phemister’s er physician business as follows year wages dollar_figure big_number big_number big_number big_number big_number er physician business total dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number 5petitioners generally provided their books_and_records to an accountant who prepared their returns dr phemister reported income and expenses from his er physician business for on schedules c attached to the returns petitioners also attached to their returns schedules f profit or loss from farming on which they reported the income expenses and net losses from their horse activity and schedules c on which they reported the income expenses and net losses from the retail business the net losses were as follows year horse activity retail business dollar_figure big_number big_number big_number big_number big_number n a1 n a n a n a dollar_figure big_number 1the retail business did not begin operations until in approximately date respondent began to audit petitioners’ returns on date respondent issued a notice_of_deficiency for that disallowed all of the deductions claimed with respect to dr phemister’s er physician business6 for disallowed the net losses claimed with respect to petitioners’ horse activity for disallowed some or all of the legal and professional services expense deductions and the interest_expense deductions claimed with respect to the retail business for and determined that the retail business schedules c for and underreported gross_receipts by dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent also determined that petitioners were liable for sec_6651 additions to tax and sec_6662 accuracy-related_penalties petitioners timely petitioned this court shortly before trial ms ross asserted for the first time that she is entitled to relief from any deficiencies for under sec_6015 c or f we treated the claim as timely raised and 6respondent disallowed the following expenses for the er physician business year er physician business_expenses dollar_figure big_number big_number big_number big_number big_number 7the notice_of_deficiency also adjusted other items on petitioners’ returns but petitioners have conceded or are deemed to have conceded those adjustments as a proper issue for decision a trial was held at which ms ross appeared but dr phemister did not i respondent’s determinations opinion the commissioner’s determinations in the notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving error in the commissioner’s determinations rule a 290_us_111 840_f2d_1379 7th cir affg tcmemo_1986_78 a schedule c deductions respondent argues that petitioners are not entitled to deduct the expenses claimed on the schedules c for dr phemister’s er physician business and the legal and professional service and interest_expenses for the retail business because petitioners did not substantiate the expenses and because some of the expenses were nondeductible personal expenditures 8at trial respondent confirmed that dr phemister had settled all issues with respondent however neither respondent nor dr phemister submitted any documentation of the settlement to the court before or during trial at trial we determined that ms ross had not agreed to any settlement and that trial would proceed with respect to ms ross dr phemister who did not appear at trial remains a party to this proceeding 9ms ross does not argue that the burden_of_proof with respect to respondent’s determinations shifts to respondent under sec_7491 and ms ross did not introduce any evidence that petitioners satisfied the requirements of sec_7491 deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 pfluger v commissioner supra pincite the taxpayer must maintain records sufficient to establish any deduction claimed sec_6001 sec_1_6001-1 income_tax regs sec_162 authorizes a deduction for business_expenses if a taxpayer proves that the expenses were paid_or_incurred during the taxable_year were incurred to carry on the taxpayer’s trade_or_business and were ordinary and necessary expenditures of the business see 403_us_345 an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 personal living or family_expenses on the other hand generally are not deductible see sec_262 er physician business the only evidence introduced at trial regarding the disallowed deductions dr phemister claimed with respect to his er physician business was ms ross’ testimony ms ross testified that she had reviewed the deductions and she thought they appeared correct ms ross’ testimony was general vague unpersuasive and uncorroborated by documentation showing the dates amounts and business_purpose of the expenses claimed ms ross’ testimony was completely inadequate to substantiate the disallowed deductions as required by sec_162 and sec_6001 see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 112_tc_183 because ms ross failed to substantiate the disallowed deductions or to prove that respondent’s determinations were otherwise in error we sustain respondent’s determinations retail business ms ross also failed to introduce credible_evidence to substantiate the disallowed deductions claimed for her retail business although she testified that she kept records for the retail business she did not produce any documents to substantiate the disallowed deductions we sustain respondent’s determination b unreported income sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived respondent argues that the gross_receipts generated by the retail business during and were underreported burden of production when a case involves unreported income and that case is appealable to the court_of_appeals for the seventh circuit as this case is absent a stipulation to the contrary see sec_7482 the commissioner’s determination of unreported income is entitled to a presumption of correctness only if the determination is supported by a minimal evidentiary foundation linking the taxpayer to an income-producing activity see 100_f3d_1308 7th cir affg tcmemo_1995_243 910_f2d_1374 7th cir affg malicki v commissioner tcmemo_1988_559 see also 54_tc_742 tax_court is bound to apply the law of the circuit in which the case is appealable affd 445_f2d_985 10th cir once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption by establishing that the commissioner’s determination is arbitrary or erroneous see gold emporium inc v commissioner supra pincite see also 428_us_433 dollar_figure 10the court_of_appeals for the seventh circuit has indicated that it is difficult for taxpayers to overcome the presumption of continued to satisfy his initial burden of production respondent introduced evidence linking ms ross to the retail business ms ross testified and petitioners’ schedules c reflect that she was the proprietor of the business further respondent introduced evidence that petitioners had cash receipts that were not from horse sales many of the sales were for small items such as western wear and accessories and some of the receipts were deposited into the retail business’ checking account respondent also introduced evidence that some of the retail business’ sales were incorrectly reported on petitioners’ and schedules f as income from the horse activity on this record we conclude that respondent has laid the requisite foundation for the unreported income adjustments and that respondent’s unreported income adjustments are entitled to the presumption of correctness burden_of_proof the taxpayer ordinarily has the burden of proving by a preponderance_of_the_evidence that the commissioner’s adjustments are erroneous or arbitrary see pittman v commissioner supra pincite lundgren v commissioner tcmemo_2006_177 although continued correctness surrounding the notice_of_deficiency where they have failed to supply adequate books_and_records from which their income can be ascertained 910_f2d_1374 7th cir affg malicki v commissioner tcmemo_1988_559 ms ross had the burden_of_proof on this issue she failed to carry it we sustain respondent’s unreported income adjustments c horse-activity losses respondent asserts that petitioners are not entitled to deduct the losses for their horse activity according to respondent petitioners were not engaged in a trade_or_business and they did not adequately substantiate their claimed schedule f deductions taxpayers generally have the burden of proving that they were engaged in a trade_or_business and that they are entitled to the deductions claimed rule a indopco inc v commissioner u s pincite 292_us_435 welch v helvering u s pincite taxpayers must maintain adequate_records to substantiate their claimed deductions sec_6001 pfluger v commissioner f 2d pincite if a taxpayer fails to show error in the commissioner’s determination that the taxpayer was not engaged in an activity for profit then sec_183 limits the taxpayer’s deductions for expenses attributable to the activity as provided in sec_183 the court_of_appeals for the seventh circuit has applied the dominant or primary objective standard to test whether an alleged business activity is conducted for profit 700_f2d_402 7th cir revg tcmemo_1981_321 see 100_tc_271 ndollar_figure ruwe j concurring affd sub nom 29_f3d_98 2d cir see also 480_us_23 under that standard a taxpayer must prove that he or she conducted an activity with the dominant or primary objective of making a profit in order to claim deductions under sec_162 and a resulting net_loss if expenses exceed the activity’s gross_receipts in order to establish that they engaged in the horse activity for profit petitioners were required to show they entertained an actual and honest profit objective even if that objective was unreasonable or unrealistic 809_f2d_355 7th cir affg tcmemo_1985_523 81_tc_210 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs in determining whether the requisite intent to make a profit exists greater weight is given to the objective facts than to the taxpayer’s self-serving characterization of his intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether the taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is determinative and not all factors are applicable in every case burger v commissioner supra pincite n 72_tc_28 we review each of the factors below manner of conducting the activity the first factor considers the manner in which petitioners conducted their horse activity in analyzing this factor we examine whether a taxpayer maintained complete and accurate books_and_records whether the taxpayer conducted the activity in a manner substantially_similar to other profitable activities of the same nature and whether the taxpayer made changes in operating methods adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability see 72_tc_659 sec_1_183-2 income_tax regs the maintenance of complete and accurate books_and_records is an indication that a taxpayer may have engaged in an activity for profit sec_1_183-2 income_tax regs ms ross conceded that petitioners did not keep regular records of the income and expenses for their horse activity ms ross also admitted they did not have a business plan for their horse activity changing operating methods to improve profitability may indicate an intent to make a profit although ms ross testified that petitioners decided to purchase inexpensive horses after discovering that more expensive horses did not sell well in their area the record does not establish that the change had a material impact on the horse activity’s profitability see 72_tc_411 changes must be sufficient to alter materially the prospects of making a profit affd without published opinion 647_f2d_170 9th cir losses from the horse activity did not decline after petitioners changed their approach to buying horses in fact petitioners’ largest losses were generated during and when petitioners allegedly purchased and sold inexpensive horses finally we note that ms ross presented no evidence of petitioners’ marketing and sales efforts including whether these efforts if any changed after the inception of the activity relatively little was spent on advertising cf burrow v commissioner tcmemo_1990_621 finding horse-breeding activity had profit objective where taxpayers publicized business and advertised extensively despite substantial losses and few sales petitioners did not increase their advertising efforts to improve sales revenue we conclude that during the years at issue petitioners did not conduct their horse activity in a businesslike manner this factor favors respondent’s position expertise of taxpayers and or their advisers the second factor considers the expertise of the taxpayers or their advisers with respect to the activity preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with industry experts may indicate a profit_motive where the taxpayer carries on the activity in accordance with such practices see sec_1_183-2 income_tax regs taxpayers must either possess expertise in an activity or familiarize themselves with the undertaking and consult or employ an expert on how to operate profitably burger v commissioner f 2d pincite ms ross presented no evidence that petitioners had personal expertise in operating a profitable horse breeding and trading activity ms ross’ experience with horses was limited to riding and she gained knowledge of the trading business by accompanying traders to horse shows ms ross admitted petitioners neither consulted experts for advice on operating their horse activity profitably nor developed any personal expertise as to how to make their activity profitable this factor favors respondent’s position taxpayer time and effort the third factor considers the time and effort a taxpayer commits to an activity the fact that a taxpayer devotes personal time and effort to carry on an activity may indicate an intent to derive a profit particularly where there are no substantial personal or recreational elements associated with the activity see daley v commissioner tcmemo_1996_259 sec_1_183-2 income_tax regs a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may be evidence that the activity was engaged in for profit see sec_1_183-2 income_tax regs dr phemister was employed as a physician and maintained a business as a physician during all relevant years there is no evidence in the record that he devoted any significant time to the horse activitydollar_figure the record reveals that ms ross was not employed when petitioners began the horse activity she 11the record reveals only that dr phemister purchased and sold horses committed anywhere from to hours each week to the activity but she also derived personal pleasure from the activity this factor is neutral potential for asset appreciation the fourth factor examines a taxpayer’s expectation that the assets used in an activity will appreciate in value petitioners did not argue nor did they provide any evidence that they expected the assets used in the horse activity to appreciate in value this factor favors respondent’s position success with similar activities the fifth factor considers a taxpayer’s past success with similar activities ms ross admitted she had no prior experience operating a business similar to the horse activity she did not submit any evidence that dr phemister had any relevant experience this factor is neutral history of profit or loss the sixth factor considers a taxpayer’s history of profit or loss from the activity a taxpayer’s history of profit or loss with respect to any activity may indicate the presence or absence of a profit objective see golanty v commissioner supra pincite sec_1_183-2 income_tax regs where losses continue beyond the period which is customarily necessary to bring an operation to profitable status it may be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs petitioners sustained losses for consecutive years over those years their total losses from the horse activity exceeded dollar_figure ms ross does not argue that years is an inadequate period of time to evaluate the activity’s potential for profit this factor favors respondent’s position amount of profits the seventh factor considers the profits a taxpayer earns from the activity the amount and frequency of occasional profits earned from an activity may indicate a profit objective sec_1_183-2 income_tax regs petitioners never made a profit from their horse activity they reported significant losses for years and discontinued the horse activity during the seventh year this factor favors respondent’s position taxpayers’ financial status the eighth factor deals with the taxpayers’ overall financial status substantial income from sources other than the activity especially if the losses from the activity generate substantial tax benefits may indicate a lack of profit_motive particularly where there are elements of personal pleasure or recreation involved see sec_1_183-2 income_tax regs during the years at issue petitioners reported over dollar_figure million of income from dr phemister’s wages and business income in comparison during those same years petitioners reported over dollar_figure of losses from their horse activity petitioners funded their horse activity from dr phemister’s substantial income while reaping significant tax benefits from the losses they reported this factor favors respondent’s position personal pleasure or recreation the final factor considers the personal pleasure or recreation a taxpayer derives from the activity the existence of personal pleasure or recreation relating to the activity may indicate the absence of a profit objective see sec_1_183-2 income_tax regs ms ross does not argue that petitioners did not derive any personal pleasure or recreation from their horse activity in addition the record supports a finding that ms ross derived personal pleasure and recreation from the horse activity this factor favors respondent’s position conclusion all of the factors are either neutral or indicate that petitioners did not engage in their horse activity with the intent to make a profit therefore petitioners have not carried their burden of proving they were engaged in the horse activity for profit after considering the factors listed in sec_1_183-2 income_tax regs and the facts and circumstances of this case we conclude that petitioners were not engaged in their horse activity with a good-faith expectation of realizing a profit accordingly we hold that petitioners’ horse activity during the years in issue was an activity_not_engaged_in_for_profit within the meaning of sec_183 we sustain respondent’s determinations with respect to petitioners’ horse activitydollar_figure d additions to tax for failure to timely file tax returns respondent claims that for petitioners are liable for additions to tax under sec_6651 because they failed to file timely returns or to show that they had reasonable_cause for that failure sec_6651 imposes an addition_to_tax for failure_to_file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time see 92_tc_899 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference see united_states v boyle supra pincite 12our holding applies to all of respondent’s determinations to disallow losses deductions and credits attributable to petitioners’ horse activity sec_7491 imposes on the commissioner the burden of production with respect to additions to tax in order to meet his burden of production the commissioner must come forward with sufficient evidence that it is appropriate to impose the relevant addition_to_tax or penalty 116_tc_438 however the commissioner is not required to introduce evidence regarding reasonable_cause substantial_authority or similar defenses id once the commissioner meets his initial burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite petitioners do not dispute that they failed to file their returns timely and therefore respondent has satisfied the initial burden of production with respect to the sec_6651 additions to tax petitioners did not address this issue at trial accordingly petitioners have failed to satisfy their burden of proving respondent’s determination is incorrect and we sustain respondent’s determination with respect to the sec_6651 additions to tax see rule sec_142 sec_149 92_tc_661 89_tc_46 e accuracy-related_penalty under sec_6662 respondent contends that petitioners are liable for the accuracy-related_penalty under sec_6662 for all years at issue respondent asserts that petitioners are liable for the sec_6662 penalty on alternative grounds the underpayment resulting from respondent’s determinations was attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 or there was a substantial_understatement_of_income_tax within the meaning of sec_6662 sec_6662 and b authorizes the commissioner to impose a penalty in an amount equal to percent of the underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances sec_6662 and b authorizes the commissioner to impose a 20-percent penalty if there is a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax with respect to individual taxpayers exists if the amount of the understatement for the taxable_year exceeds percent of the tax required to be shown on the return for the taxable_year or dollar_figure whichever is greater sec_6662 the commissioner bears the initial burden of production with respect to a taxpayer’s liability for the sec_6662 penalty in that the commissioner must first produce sufficient evidence to establish that the imposition of the sec_6662 penalty is appropriate sec_7491 434_f3d_977 7th cir affg tcmemo_2004_82 if the commissioner satisfies his initial burden of production the burden of producing evidence to refute the commissioner’s evidence and to establish that the taxpayers are not liable for the sec_6662 penalty shifts to the taxpayers see higbee v commissioner supra pincite respondent has satisfied his burden by showing that for each year at issue the amount of understatement exceeds the greater of dollar_figure or percent of the tax required to be shown on the return respondent has also met his burden of production with respect to negligence by establishing that petitioners did not maintain required records or substantiate deductions as required by the code see kikalos v commissioner supra pincite petitioners did not address this issue at trial accordingly petitioners have failed to satisfy their burden of proving respondent’s determination is incorrect and we sustain respondent’s determination on the accuracy-related_penalties see rule sec_142 sec_149 petzoldt v commissioner supra pincite money v commissioner supra pincite ii sec_6015 relief in general married taxpayers who file a joint federal_income_tax return for a taxable_year are jointly and severally liable for the full amount of that year’s tax_liability sec_6013 114_tc_276 under sec_6015 however a spouse may obtain relief from joint_and_several_liability if the spouse satisfies certain requirementsdollar_figure sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 dealing with relief from liability for an understatement_of_tax on a joint_return sec_6015 provides that a spouse who is eligible to do so may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under sec_6015 if complete relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 sec_6015 applies to tax_liabilities arising after date and to tax_liabilities arising on or before date but remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 at trial ms ross asserted a claim for relief under sec_6015 c or f as an affirmative defensedollar_figure we have jurisdiction to review ms ross’ affirmative defense that she is entitled to sec_6015 relief see secs 114_tc_333 butler v commissioner supra pincite a sec_6015 sec_6015 authorizes respondent to grant relief from joint_and_several_liability if the taxpayer satisfies each requirement of subparagraphs a through e sec_6015 provides sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- 14a spouse or former spouse who is not a party to a deficiency proceeding in which a claim for relief under sec_6015 is raised has the right to intervene in the proceeding 123_tc_135 115_tc_118 dr phemister is a party and not an intervenor consequently procedures related to participation by an intervenor do not apply see rule dr phemister had notice that ms ross was asserting a claim for relief under sec_6015 as an affirmative defense in the deficiency proceeding and he did not appear at trial to challenge ms ross’ request for relief we assume therefore that dr phemister does not oppose ms ross’ request for sec_6015 relief 15although ms ross did not raise her claim in her petition the issue was tried by the consent of the parties rule sec_39 sec_41 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all of the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive thus if the requesting spouse fails to meet any one of them she does not qualify for relief 119_tc_306 affd 101_fedappx_34 6th cir except as provided by sec_6015 the 16if a spouse requests relief under sec_6015 the commissioner bears the burden of proving that assets have been continued requesting spouse bears the burden of proving that she satisfies each requirement of sec_6015 see rule a in order to make relief from joint_and_several_liability more accessible congress repealed sec_6013 and enacted sec_6015 in see internal_revenue_service restructuring and reform act of publaw_105_206 e 112_stat_734 h conf rept pincite 1998_3_cb_747 sec_6015 is similar to former sec_6013 in analyzing sec_6015 we may look to cases interpreting former sec_6013 for guidance see 115_tc_183 affd 282_f3d_326 5th cir butler v commissioner supra pincite respondent concedes that ms ross meets the requirements in subparagraphs a and e of sec_6015 but argues that she is not entitled to relief for any_tax liability attributable to the horse activity and er physician business because she does not meet the other requirements under sec_6015dollar_figure with respect to the horse activity respondent contends that ms ross has not satisfied the requirements of subparagraphs b c and continued transferred between former spouses as part of a fraudulent scheme and that the spouse requesting relief had actual knowledge of a deficiency sec_6015 a ii c 17respondent does not assert that ms ross is not qualified for relief with respect to understatements of tax attributable to any other items of income deduction or credit on the joint returns d of sec_6015 and with respect to the er physician business we interpret respondent’s argument to be an assertion that ms ross has not met the requirements of subparagraphs c and d dollar_figure petitioners’ deficiencies are partly attributable to their claimed horse-activity losses we have held that petitioners are not entitled to deduct those losses the record reflects that ms ross was the individual primarily involved in the horse activity because the claimed losses from the horse activity are not attributable to the nonrequesting spouse ms ross does not satisfy subparagraph b of sec_6015dollar_figure accordingly we hold that she does not qualify for relief under sec_6015 with respect to the understatement attributable to the horse activity we turn now to that part of the understatement attributable to disallowed deductions claimed with respect to dr phemister’s er physician business we sustained respondent’s determination regarding the disallowed expenses to qualify for relief under sec_6015 with respect to the disallowed expenses ms ross 18on brief respondent conceded that the er physician business was solely attributable to dr phemister 19ms ross also fails to satisfy subpar c of sec_6015 because she participated in the horse activity she had actual knowledge of the items giving rise to the understatements of tax must prove that she satisfies the requirements of subparagraphs c and d with respect to subparagraph c ms ross must establish that she neither knew of nor had reason to know of the erroneous deductions respondent does not argue and the record does not reflect that ms ross had actual knowledge of these erroneous deductionsdollar_figure consequently we focus our analysis with respect to sec_6015 on whether ms ross had reason to know of the erroneous deductions in an opinion discussing the knowledge requirement of former sec_6013 the court_of_appeals for the seventh circuit adopted the reason to know standard used in 887_f2d_959 9th cir see 74_f3d_1528 7th cir revg and remanding tcmemo_1994_241 under the price standard as adopted by the court_of_appeals a taxpayer has reason to know of an understatement if at the time the taxpayer signed the return the taxpayer possessed enough knowledge of the facts underlying the claimed deductions that it would have caused a reasonably prudent taxpayer in the taxpayer’s position to question the legitimacy of the deductions resser v commissioner supra pincite citing 872_f2d_1499 11th 20at trial ms ross credibly testified that she had no involvement in the maintenance of records for dr phemister’s er physician business or in the preparation of the returns cir affg t c memo if we find that ms ross had reason to know then she had a duty to inquire further resser v commissioner supra pincite and if she failed to satisfy that duty we impute to her constructive knowledge of the understatements attributable to the erroneous deductions id pincite we consider several factors when assessing whether a spouse had reason to know including the spouse’s level of education the spouse’s involvement in the financial and business activities of the family any substantial unexplained increase in the family’s standard of living and the culpable spouse’s evasiveness and deceit about the family’s finances id pincite no single factor is controlling we must decide whether a spouse had reason to know by considering the interplay or balance of the factors id ms ross spent almost all of her married life at home with her children she had no substantive involvement in dr phemister’s er physician business during the years at issue she credibly testified that she did not help dr phemister maintain books_and_records for his business and that she was not involved in preparing the schedules c for the er physician business in addition there is no evidence that the family’s lifestyle changed as a result of dr phemister’s unsubstantiated deductions on the other hand ms ross is a high school graduate who completed a few college-level courses she had some experience working as a medical assistant although we infer from the record that her work probably occurred during the 1980s when she assisted dr phemister with his er physician business at trial ms ross admitted she realized dr phemister was not a diligent recordkeeper but it is unclear whether her admission reflected knowledge she gained after respondent audited petitioners’ tax returns or whether she had some awareness of his inadequate recordkeeping when she signed their returnsdollar_figure she participated in some aspects of the family’s financial affairs for example she paid many of the household bills from a joint checking account she shared with dr phemister on balance we are satisfied that on the dates she signed the relevant returns ms ross did not have sufficient knowledge of the underlying facts to cause a prudent person in her position to question whether the deductions dr phemister claimed with respect to his er physician business were erroneous because she 21we note that respondent’s audit was commenced in date after petitioners’ and returns were filed their return was filed shortly after the audit began and their return was filed a few months later the audit was in a preliminary information-gathering stage when it was transferred to another auditor in date it was not until date that respondent began requesting more documents from petitioners for their claimed schedule c and horse-activity deductions two months later ms ross filed for legal_separation from dr phemister petitioners’ and returns were filed shortly thereafter lacked such knowledge regarding the erroneous deductions she did not have a duty to inquire under price v commissioner supra pincite we conclude therefore that ms ross satisfies the requirements of sec_6015 finally we consider whether ms ross satisfies the requirements of sec_6015 which requires us to evaluate whether it is inequitable to hold ms ross liable for the deficiencies in tax attributable to dr phemister’s er physician business during the years at issue ms ross had no meaningful involvement with dr phemister’s er physician business and did not participate in any aspect of his business including his recordkeeping the adjustments with respect to the er physician business are the result of dr phemister’s failure to substantiate the expenses that he claimed on his returns respondent makes no allegation that the expenses were fraudulent or that the er physician business did not have expenses during the years before us while it is clear that income from dr phemister’s business supported ms ross and her family and was a substantial funding source for the horse activity dr phemister’s income exceeded his expenses in each of the years at issue and would have been a source of support regardless of whether respondent disallowed the expenses of his er physician business consequently we cannot conclude as respondent contends that the disallowed expenses resulted in any meaningful financial benefit to ms ross beyond normal support after taking into account all of the facts and circumstances that may be drawn from the record we conclude that it would be inequitable to hold ms ross liable for the deficiencies in tax attributable to dr phemister’s er physician business because ms ross satisfies all of the requirements for relief under sec_6015 with respect to the understatements of tax resulting from the disallowance of the er physician business’ expense deductions we hold that she is entitled to relief under sec_6015 b sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom she filed the joint_return the requesting spouse may elect to limit her liability for a deficiency as provided in sec_6015dollar_figure sec_6015 a i i in general sec_6015 provides that any item giving rise to a deficiency on a joint 22an election under sec_6015 for any taxable_year may be made at any time after a deficiency is asserted but not later than years after the date on which the secretary has begun collection activities with respect to the individual making the election sec_6015 respondent has not raised any issue regarding the timeliness of ms ross’ election under sec_6015 on the basis of the record we conclude that her election was timely return shall be allocated to the spouses as though they had filed separate returns and the requesting spouse shall be liable only for his or her proportionate share of the deficiency that results from such allocationdollar_figure sec_6015 a unallowable deductions and omitted income items attributable to a business are allocated to the spouse who owned the business sec_1 d iii and iv income_tax regs however to the extent that an item giving rise to a deficiency provided a tax_benefit on the joint_return to the other spouse that item shall be allocated to the other spouse in computing his or her proportionate share of the deficiency sec_6015 121_tc_73 the spouse who makes the sec_6015 election bears the burden of proving the portion of the deficiency that is properly allocable to that spouse see sec_6015 ms ross is eligible to request relief under sec_6015 because she and dr phemister were divorced when she made her election see sec_6015 and her election is not invalidated by sec_6015 however respondent argues and we agree that ms ross does not qualify for sec_23in addition the requesting spouse’s proportionate share of the deficiency shall be increased by the value of any disqualified_asset transferred to her by the nonrequesting spouse sec_6015 respondent has not argued and there is no evidence that any disqualified assets were transferred between ms ross and dr phemister c relief with respect to that part of the deficiencies attributable to petitioners’ horse activity an election under sec_6015 is ineffective with respect to any portion of a deficiency if the commissioner proves by a preponderance_of_the_evidence that the requesting spouse had actual knowledge when signing the return of an item giving rise to a deficiency that is otherwise allocable to the nonrequesting spousedollar_figure sec_6015 hopkins v commissioner supra pincite in cases involving erroneous deductions a spouse is deemed to have actual knowledge of an item giving rise to a deficiency if she has actual knowledge of the factual circumstances that made the deductions unallowable 116_tc_198 although the horse activity was one in which both ms ross and dr phemister participated and any items attributable to the activity would normally be allocable at least in part to dr phemister we conclude that when she signed the tax returns ms 24an election under sec_6015 is also invalid if the secretary demonstrates that assets were transferred between the individuals filing the joint_return as part of a fraudulent scheme sec_6015 respondent has not argued and there is no evidence that assets were transferred as part of a fraudulent scheme 25in fact because of the benefit rule_of sec_6015 the deficiencies or a substantial percentage thereof attributable to the disallowance of the horse activity deductions and losses might have been allocable to dr phemister but for the fact that respondent demonstrated ms ross had actual continued ross possessed actual knowledge of the factual circumstances that made the deductions and resulting losses claimed with respect to the horse activity unallowable see sec_6015 ms ross ran the day-to-day operations and was responsible for maintaining records with respect to the activity she was well aware of all of the facts including the defective recordkeeping that lead us to conclude infra the horse activity was not an activity for profit therefore we hold that ms ross’ election under sec_6015 does not apply to that part of the deficiencies attributable to the horse activitydollar_figure respondent also argues that ms ross does not qualify for sec_6015 relief with respect to that part of the deficiencies attributable to dr phemister’s disallowed er physician business deductions we find that dr phemister was the owner of this business and that the income and allowable deductions associated with this business are allocable solely to him accordingly to prevent an allocation under sec_6015 and d respondent must prove that ms ross had actual knowledge continued knowledge at the time she signed the returns of the items giving rise to those deficiencies see 121_tc_73 sec_1_6015-3 example income_tax regs 26accuracy-related penalties under sec_6662 are allocated to the individual whose activity generated the penalty sec_1_6015-3 income_tax regs accordingly ms ross cannot avoid liability for the penalties arising from petitioners’ horse activity of the unallowable deductions when she signed the returns sec_6015 respondent did not do so in sowards v commissioner tcmemo_2003_180 the taxpayer sought relief from liabilities arising from unsubstantiated deductions her husband claimed with respect to his legal practice we found as we do here that the commissioner failed to prove that the requesting spouse had actual knowledge that the other spouse’s business deductions were not allowable like the taxpayer in sowards ms ross had no involvement with dr phemister’s er physician business she did not know who kept his books_and_records and there is no evidence she reviewed any of his claimed deductions she knew only that he supplied his business’ books_and_records to an accountant who used them to prepare petitioners’ returns on this record we conclude that respondent has not proven actual knowledge consequently we hold that ms ross’ election is valid with respect to that part of the deficiencies attributable to items involving dr phemister’s er physician business which are allocable to dr phemister under sec_6015dollar_figure 27respondent does not argue that ms ross does not qualify for relief under sec_6015 with respect to other items in the notice_of_deficiency not specifically discussed in this opinion and has not shown that ms ross had actual knowledge of such items therefore ms ross is entitled to relief under sec_6015 for any deficiency attributable to the other items to the continued c sec_6015 sec_6015 provides an alternative means of relief for a requesting spouse who does not otherwise qualify for relief under subsection b or c of sec_6015 sec_6015 because we have not relieved ms ross of all liability for the deficiencies we consider whether ms ross is entitled to any additional relief under sec_6015 sec_6015 permits relief from joint_and_several_liability where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either sec_6015 under sec_6015 the secretary may grant equitable relief to a requesting spouse on the basis of the facts and circumstances of the requesting spouse’s case respondent asserts that ms ross does not satisfy the conditions for granting relief under sec_6015 as delineated in the administrative procedures found in revproc_2003_61 2003_2_cb_296 pursuant to sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 supra modifying and superseding revproc_2000_15 2000_1_cb_447 to be considered in determining whether an individual qualifies for relief under continued extent they are allocable to dr phemister we expect the parties to resolve the exact allocation as part of the rule computation see hopkins v commissioner supra pincite sec_6015dollar_figure where a request for relief under sec_6015 is raised as an affirmative defense this court applies these guidelines see eg rowe v commissioner tcmemo_2001_325 revproc_2003_61 sec_4 c b pincite lists seven conditions all of which must be satisfied before the commissioner will consider a request for relief under sec_6015 one of the threshold conditions is that the item for which the spouse requests relief absent certain exceptions must be attributable to the other spouse id sec_4 ms ross is deemed to have amended her petition to raise her claim for relief under sec_6015 respondent opposes ms ross’ request for equitable relief with respect to the horse activity claiming ms ross does not meet the threshold requirements we agree with respondent that it would not be inequitable to hold ms ross liable for the deficiencies arising from the horse activity as we discussed previously the horse activity is not solely attributable to dr phemister and ms ross was involved with the daily operations of that activity we conclude that ms 28the guidelines set forth in revproc_2003_61 2003_2_cb_296 are effective for requests for relief filed as in the instant case on or after date id sec c b pincite ross is not eligible for relief under sec_6015 from deficiencies attributable to petitioners’ horse activity d conclusion we grant ms ross relief under sec_6015 with respect to the understatements attributable to dr phemister’s er physician business and we conclude that she is entitled to an allocation under sec_6015 as indicated herein we deny her relief with respect to understatements attributable to petitioners’ horse-activity losses finding she did not qualify for relief under sec_6015 c or f consequently ms ross remains jointly and severally liable for any deficiencies in tax additions to tax and penalties attributable to the horse- activity losses and any other portions of the deficiencies in tax additions to tax and penalties which are not allocable to dr phemister under sec_6015 see supra note to reflect the foregoing decision will be entered under rule
